Citation Nr: 0214684	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-04 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for laceration of the right foot.

2.  Entitlement to an increased evaluation for residuals of a 
first metacarpal fracture of the left hand, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a compensable evaluation for chalazion of 
the right upper eyelid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to June 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In his VA Form 9, submitted in February 2001, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The RO has not addressed this issue and it is 
referred to the RO for appropriate action and initial 
adjudication.

Although the veteran requested a Travel Board hearing on his 
February 2001 VA Form 9, the evidence indicates he later 
withdrew his request in correspondence received in April 
2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a March 1978 rating decision, the veteran's claim of 
entitlement to service connection for residuals of a right 
foot laceration was denied on the basis that there was no 
evidence of any foot laceration in service; the veteran did 
not appeal the decision.

3.  The evidence received since the March 1978 rating 
decision consists of evidence that is either cumulative or 
redundant or is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

4.  The veteran's residuals of a first metacarpal fracture of 
the left hand are manifested primarily by subjective 
complaints of pain and swelling in the thumb and wrist and an 
inability to pick things up and objective findings of wrist 
tenderness and swelling, as well as moderate limitation of 
wrist motion and significant limitation of thumb motion with 
sharp shooting pain, and with moderate degenerative changes.  
There is no evidence of unfavorable left wrist ankylosis or a 
loss of use of the left hand or the other digits of the left 
hand.

5.  There is no residual disability associated with the right 
eyelid chalazion.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision that denied service 
connection for residuals of a right foot laceration is final; 
new and material evidence has not been submitted to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a first metacarpal fracture of the 
left hand have not been met.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.21, 4.71a, Diagnostic Code 5152 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5152 (2001).

3.  A compensable rating for a right eye chalazion is not 
warranted.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 
4.84a, Diagnostic Code 6015 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The December 
2000 and April 2001 Statements of the Cases and the April 
2001 Supplemental Statement of the Case provided notice to 
the veteran of what evidence was of record regarding his 
claims.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  He has also been provided VA examinations to 
evaluate his service-connected left hand and right eye 
conditions.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

New and Material Evidence

Factual Background

In March 1967, the veteran originally filed a claim for 
service connection for residuals of a foot injury.  He was 
advised to submit evidence in support of his claim, but did 
not respond.  In November 1977, he again submitted a claim 
for residuals of a right foot laceration.  The RO denied his 
claim in March 1978 because there was no evidence of any foot 
laceration in service.  The veteran did not appeal the rating 
decision. 

The evidence of record at the time of the March 1978 rating 
decision included service medical records, as well as VA 
treatment records and examination reports. 

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnosis for any right 
foot laceration.  His June 1954 separation examination report 
shows that his evaluation of the feet was normal.  

Numerous VA orthopedic examination reports, dating from 
August 1954 to September 1970 were also of record.  The 
reports show only complaints and findings associated with the 
veteran's service-connected left hand disability.

VA treatment records, dating from November 1964 to August 
1977 were also of record.  Although a March 1967 progress 
note indicates the veteran was filing a claim for his feet, 
there is no evidence of any complaints, findings, treatment 
or diagnosis associated with a right foot laceration.

The evidence added to the record since the March 1978 rating 
decision includes intermittent VA treatment records, dating 
from April 1978 to February 2001.  These records show right 
foot complaints in March 1994, and an assessment of painful 
right foot in May 2000.  A March 2001 podiatry consultation 
report for a right foot scar indicates the veteran was 
requesting follow-up regarding a retrocalcaneal heel spur.  
The assessment was plantar fasciitis with pes planus and 
pronation of both feet.  The veteran was provided arch 
supports.  Unrelated VA examination reports were also added 
to the record.

Analysis

Since the veteran did not appeal the March 1978 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records submitted after 
the March 1978 rating decision are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The additional records are cumulative of the 
evidence noted at the time of the March 1978 rating decision.  
These new records include no evidence that the veteran 
currently has any residuals of an inservice right foot 
laceration.  The veteran' s own belief that he has residuals 
of a right foot laceration is not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


Increased Evaluations

Factual Background

November 1954 rating decisions granted service connection for 
residuals of a first metacarpal fracture of the left hand and 
chalazion of the right upper eyelid, assigning noncompensable 
ratings.  A September 1966 rating decision increased the 
veteran's left hand disability rating to 30 percent.  The 
veteran has unsuccessfully raised the issue of a compensable 
rating for chalazion of the right upper eyelid several times 
in subsequent years.  He raised his current claims for 
increased ratings in November 1999.

VA treatment records dating from January 2000 to February 
2001 show multiple left hand and wrist complaints.  A 
February 2000 optometry consultation note indicates that the 
veteran complained of bilateral eye strain.  Corrected visual 
acuity was 20/40 bilaterally.  The slit lamp was normal in 
both eyes.  The intraocular pressure was also normal with no 
evidence of retinopathy in either eye.  A May 2000 progress 
note shows the veteran's complaints of mild left wrist 
swelling and decreased range of motion.  Examination revealed 
mild swelling and limited range of motion due to discomfort.  
June X-ray studies of the left hand revealed osteoarthritic 
changes of the first metacarpal joint and at the proximal 
interphalangeal joint of the second finger.  In November 
2000, the veteran complained of blurring of his vision, which 
was thought to be contributed to by his uncontrolled diabetes 
mellitus, and he also complained of painful swelling in his 
left wrist.  Examination of the wrist revealed mild swelling 
with normal range of motion with some discomfort with 
pronation and supination.  The assessment was painful left 
wrist secondary to degenerative joint disease.  

During his August 2000 VA orthopedic examination, the veteran 
gave a history of sustaining shrapnel in the first digit of 
his left hand.  He was treated temporarily and continued to 
have problems with swelling and decreased range of motion 
since his injury.  He complained of an inability to grab or 
pick things up secondary to pain in his thumb and swelling in 
the wrist.  He complained of constant pain, swelling and 
knotty feeling in his digits.  He experienced pain with range 
of motion and that radiated into his wrist.  Examination 
revealed a surgical scar over the first metacarpal head on 
the left hand.  There was tenderness to palpation over the 
wrist area.  There was no evidence of swelling, erythema or 
warmth.  Apposition of the thumb on the left hand is 
approximately 0 to 5 degrees.  He experienced sharp shooting 
pain in the thumb with range of motion testing.  Hand grip 
strength was intact bilaterally.  Left wrist dorsiflexion was 
somewhat decreased from 0 to 40 degrees and palmar flexion 
was from 0 to 40 degrees.  Radial deviation was from 0 to 10 
degrees and ulnar deviation was from 0 to 45 degrees.  There 
was no evidence of parasthesia or numbness over the digits.  
The assessment was status post fracture of the first 
metacarpal of the left hand status post surgery now with 
decreased range of motion in the wrist and in the first 
digit.  X-ray studies revealed moderate degenerative changes 
at the first metacarpocarpal joint and first 
metacarpophalangeal joint.

An August 2000 VA ophthalmology examination report shows that 
the veteran's history of diabetes mellitus and of having 
undergone excision of a right upper eyelid chalazion eight 
years before the examination.  He complained of a 
"scraping" sensation in his right eye when blinking.  These 
symptoms occurred on a daily basis and were temporarily 
alleviated with the use of artificial tears.  Examination 
revealed corrected vision to be 20/25 in both eyes.  Slit 
lamp examination demonstrated normal lids, lashes, and 
lacrimal apparatus in both eyes.  There were no scars and 
inversion of the tarsus demonstrated no irregularities, scars 
or other lesions.  The examination was normal with the 
exception of very early cortical cataracts.  There was no 
diabetic retinopathy.  Nor was there any evidence of residual 
disease following a routine chalazion surgery eight years 
before.  The examiner opined that it was exceedingly rare for 
a patient to experience long-term discomfort following 
routine minor chalazion incision and drainage.  The examiner 
further opined that the veteran's early cortical cataracts 
were unrelated to his chalazion surgery and noted that the 
veteran had essentially normal visual function at the time.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Residuals of a First Metacarpal Fracture of the Left Hand

Initially, the Board notes that a review of the veteran's 
service medical records does not corroborate his statement 
that his left thumb was fractured by a shrapnel injury.  The 
records indicate only that he fractured the first metacarpal 
of the left hand.

The veteran's rating for residuals of a first metacarpal 
fracture of the left hand has been in effect for more than 
thirty years.  Disabilities which have be continuously rated 
at or above any evaluation of disability for twenty or more 
years for compensation purposes will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 3.951(b)(2001).

During the pendency of his appeal, VA promulgated new 
regulations amending the rating criteria for ankylosis and 
limitation of motion of digits of the hand, effective August 
26, 2002.  See 67 Fed. Reg. 48,784 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Although the RO 
did not consider the amended regulations, after careful 
review of the regulations in question, the Board finds that 
the changes are not significant to this particular veteran's 
claim and that the amended regulation is not more favorable 
to the veteran than the previous version, and thus, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The residuals of the veteran's first metacarpal fracture of 
the left hand are currently evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5152, analogous to 
amputation of the thumb.  Although the evidence does indicate 
the veteran has some movement in his left thumb, it is 
painful and extremely limited.   A note following Diagnostic 
Code 5224 for ankylosis of the thumb states that extremely 
unfavorable ankylosis will be rated as amputation.  
Amputation of the thumb of the minor hand warrants a maximal 
30 percent rating.  38 C.F.R. § 4.71a (2001).  A rating 
greater than 30 percent for a left thumb disability would be 
available where other fingers on the left hand in addition to 
the thumb were either amputated or ankylosed (Diagnostic 
Codes 5216-5223).  A rating of 60 percent would be warranted 
if loss of use of the minor hand were shown. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125 (2001).

Reviewing the record, the Board finds that a preponderance of 
the evidence is against a higher rating as there is no 
evidence that the residuals of the first metacarpal fracture 
of the left hand effects any of the other fingers of the left 
hand or interferes with the overall function of the hand (as 
noted in the revised regulations).  In this regard, the 
August 2000 examiner found that the veteran's left hand grip 
was intact and that there was no paresthesia or numbness over 
the digits and specifically found decreased range of motion 
in the wrist and first digit only.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 30 percent for his left hand disability.  
38 C.F.R. § 4.7.

Diagnostic Code 5214, provides a higher 40 percent evaluation 
for unfavorable ankylosis of the minor wrist.  Ankylosis is 
considered unfavorable when the joint is fixed in any degree 
of palmar flexion, or with ulnar or radial deviation.  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hand under Diagnostic Code 5125.  However, as noted 
above, the medical evidence does not show left wrist 
ankylosis.  Accordingly, the Board finds that this Code is 
not more appropriate to evaluate the veteran's left hand 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Board recognizes that whenever a disability involves 
limitation of motion, consideration must be given of any 
additional functional loss the veteran may have sustained.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995); see VAOPGCPREC 9-98 (the medical nature of the 
particular disability determines whether the diagnostic code 
is predicated on loss of range of motion).  The Board 
recognizes that the medical evidence demonstrates pain, as 
significant limitation of both left thumb and left wrist 
motion.

Although the veteran subjectively complained of left wrist 
and thumb swelling and pain, as well as an inability to grasp 
things due to thumb pain, the objective medical evidence 
during the August 2000 examination does not show more than 
moderate functional left hand and thumb impairment.  The 
Board acknowledges the objective evidence of moderate left 
wrist limitation of motion as well as significant limitation 
of left thumb motion with shooting pain.  However, a November 
2000 treatment record shows normal range of motion with some 
discomfort on pronation and supination.  The veteran's 
extremely limited left thumb motion was considered in 
assigning him an evaluation analogous to an amputation.  
While he subjectively complains of an inability to grasp or 
pick up things due to his left thumb pain, the pathology and 
objective observations of the claimant's behavior during 
examination show that his hand grip strength was intact and 
do not satisfy the requirements for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 30 percent.  38 U.S.C.A. § 1155, 5107; 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5152.

It is noted that the veteran's left hand disability includes 
degenerative arthritis.  A separate rating for arthritis may 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  However, an additional rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not 
warranted as such would violate the rule against pyramiding. 
See 38 C.F.R. § 4.14 (2001).  In the present case, the x-ray 
evidence of arthritis as well as the limitation of motion 
with pain are all manifestations contemplated by the Board in 
determining that the veteran's symptomatology more nearly 
approximates a 30 percent evaluation under Diagnostic Code 
5152.  Thus, a separate rating because of arthritis, in 
addition to that assigned under the criteria for amputation 
of the left thumb, is not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left hand 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.

Chalazion of the Right Upper Eyelid

The veteran's chalazion of the right upper eyelid is 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6015, by 
analogy to benign growths of the eyeball and adnexa.  Benign 
new growths of the eyeball and adnexa, which are not 
superficial, are rated on impaired vision, with a minimum 
assigned rating of 10 percent.  When the new growth is 
healed, the residuals are rated.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not demonstrate any 
current disability associated with the right upper eyelid 
chalazion.  The August 2000 examiner found no evidence of any 
residuals of his chalazion surgery and noted that the veteran 
had essentially normal visual function.  Absent evidence of 
impaired vision or any other residuals, the Board concludes 
that a compensable rating is not warranted for the chalazion 
of the right upper eyelid.  38 U.S.C.A. § 1155, 5107; 38 
C.F.R. § 4.84a, Code 6015 (2001).  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's chalazion of 
the right upper eyelid has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for right foot 
laceration is not reopened.

A disability rating greater than 30 percent residuals of a 
first metacarpal fracture of the left hand is denied.

A compensable evaluation for chalazion of the right upper 
eyelid is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

